Title: To Thomas Jefferson from Bernard Peyton, 17 February 1826
From: Peyton, Bernard
To: Jefferson, Thomas

My Dear Sir, Richd 17 Feby 1826I have great pleasure in informing you that your bill was ordered to be engrosd to=day by an overwhelming majority, a very few indistinct naes only heard, tomorrow it will pass without a division, & in the Senate the minority will be about four to six against it, probably none:—this will be cheering news to you I hope, & verify what I predicted in my last, that when understood, & reflected on, all, or nearly so, would unite in its support—the minority are the dregs of the nation, whose opposition I would as soon have as their favor—So soon as the bill passes the lower House Jefferson will set out home, & will give you all the particulars—Your friends are numerous & determined, & could carry any measure whatsoever for your relief as gratification.Hoping my dear Sir this will find you in improved health, & better spirits, remain, as ever,With sincere regardYours TrulyBernard Peyton